t c memo united_states tax_court maren k conrad a k a maren k conrad-mininger petitioner and jason e mininger intervenor v commissioner of internal revenue respondent docket no filed date spencer t malysiak for petitioner jason e mininger for himself sarah e sexton martinez for respondent memorandum findings_of_fact and opinion morrison judge maren conrad and jason mininger filed a joint income-tax return for the respondent whom we refer to as the irs issued a notice_of_deficiency to them determining an income-tax deficiency of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure maren filed a timely petition for redetermination her petition also sought relief from joint_and_several_liability we hold she is liable for the deficiency she is liable for the accuracy-related_penalty and she is not entitled to relief from joint_and_several_liability findings_of_fact some facts are stipulated and they are so found when she filed the petition maren was a california resident jason was a childhood friend of dennis conrad they worked together at the sacramento office of morgan stanley dean witter at morgan stanley dennis was a senior vice president a stockbroker and an investment adviser dennis and jason used the same tax-return preparer david gilliam gilliam prepared tax returns for many of the stockbrokers at morgan stanley’s sacramento office the key to gilliam’s success was that he secured large tax refunds for his clients 1unless otherwise indicated all references to sections are to the internal_revenue_code_of_1986 as amended and in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar 2therefore an appeal of our decision in this case would go to the u s court_of_appeals for the ninth circuit unless the parties designate the court_of_appeals for another circuit see sec_7482 and when preparing an individual return for dennis or jason gilliam also prepared a partnership return for a putative partnership conrad associates for dennis and mininger associates for jason each partnership return reported some gross_income but it also claimed far greater business-expense deductions these deductions were summarily described in a one-page list of line items and amounts the partnership return did not reveal what properties or activities the gross_income and expenses supposedly corresponded to the loss reported for each partnership calculated as the difference between its claimed deductions and its reported gross_income was then claimed as a passthrough deduction on the returns of the purported partners the mininger associates partnership returns reported that jason was a partner with his then-wife michele mininger the conrad associates partnership returns reported that dennis was a partner and that his partner was whoever his girlfriend was at the time in date dennis met maren maren was years younger than dennis she had a college degree and was working as a retail manager in date dennis and maren married maren quit her job because they were married during dennis and maren were entitled to file a joint_return for that year gilliam prepared the joint_return which reflected gilliam’s typical partnership return for conrad associates the partnership return reported that dennis was a partner and maren was a partner in dennis and maren welcomed a son to their family in date dennis was killed by a house burglar jason began helping maren handle her financial affairs including the management of the assets she inherited from dennis jason and maren became romantically involved in date jason was married to michele at the time in date maren filed a joint_return for a year during which she and dennis had been married a partnership return was also filed for conrad associates gilliam prepared these returns and they reflected his typical scheme in date jason and his two children moved into maren’s house with her in date maren filed an amended joint_return for the tax_year the amended_return corrected some interest-income amounts but reflected the same deductions claimed on the original gilliam-prepared conrad associates partnership return for in date jason and michele divorced in date maren filed a joint_return for the year this was the tax_year of dennis’s death as a widow she was entitled to file a joint_return in the year of her husband’s death see sec_6013 and d vichich v commissioner 146_tc_186 a partnership return was also filed for conrad associates gilliam prepared these returns and they reflected his typical scheme in date maren filed a return for the year although gilliam prepared the return he did not prepare a return for conrad associates he probably did not do so because maren did not need any deductions to offset income this was the tax_year after the year of dennis’s death in date maren married jason they began filing joint returns in date maren and jason filed a joint_return for the year a partnership return was also filed for conrad associates gilliam prepared these returns and they reflected his typical scheme the partnership return reported that maren and jason were equal partners the partnership return reported gross_income of dollar_figure but claimed total deductions of dollar_figure thus the partnership return reported a total ordinary business loss of dollar_figure equal to dollar_figure dollar_figure the dollar_figure deduction amount was the sum of line items that had been typed on a one-page piece of paper attached to the partnership return these line items were bank charges --dollar_figure car truck expense --dollar_figure cellular phone --dollar_figure contract services --dollar_figure depreciation --dollar_figure insurance --dollar_figure interest_expense --dollar_figure internet expense --dollar_figure legal professional --dollar_figure management fee -- dollar_figure meal entertainment --dollar_figure miscellaneous --dollar_figure office expense --dollar_figure postage freight --dollar_figure rent --dollar_figure tax licenses --dollar_figure telephone --dollar_figure and utilities -- dollar_figure the reported dollar_figure loss after passing through to the joint_return helped offset the dollar_figure in wages that jason reported earning from morgan stanley the joint_return also claimed a deduction for a dollar_figure net-operating-loss carryover from maren’s return the carryover was attributable to fictitious passthrough deductions claimed on the return and on prior returns the joint_return reported that the irs owed maren and jason a refund of dollar_figure the irs paid them this refund through a deposit to a bank account that was in jason’s name shortly after the deposit of the refund into jason’s bank account some money was transferred from his account to a bank account to which maren had access other money from jason’s account was used to pay the couple’s household bills in date maren and jason separated in date maren filed a petition to divorce jason in date the irs issued the notice_of_deficiency to maren and jason for the tax_year the notice determined that the dollar_figure loss from conrad associates was zero it also disallowed a deduction for the dollar_figure net-operating loss carried over from maren’s tax_return in date maren filed the petition seeking redetermination of the deficiency and the penalty and relief from joint_and_several_liability jason did not file a petition however he intervened in maren’s case as it pertains to her relief from joint_and_several_liability see rule b under sec_6214 we have jurisdiction to redetermine the deficiency and the penalty with respect to maren because jason did not file a petition for redetermination of the deficiency we have no jurisdiction to redetermine his deficiency or his liability for the penalty see sec_6213 a taxpayer may seek relief from joint_and_several_liability by raising the matter as an affirmative defense in a petition for redetermination of a deficiency sec_6213 123_tc_135 this is what maren has done we have jurisdiction to determine whether she should be relieved of joint_and_several_liability in date maren and jason divorced they had not yet legally divided their marital property as of the date of their tax_court trial opinion the amount of the deficiency the taxpayer generally has the burden_of_proof rule a there are certain exceptions see sec_7491 maren does not contend the exceptions apply to her case nor does the record indicate that the exceptions are applicable the deficiency is attributable to two items on maren and jason’s joint_return for the tax_year first there is a loss of dollar_figure passed through from the partnership return for conrad associates second there is a dollar_figure net- operating-loss-carryover deduction which came from prior years’ returns filed by maren the irs contends on brief that all of the deductions on the partnership return were fictitious we observe that this contention is consistent with the record the partnership return like the other partnership returns that gilliam prepared for conrad associates and mininger associates claimed large business-expense deductions the expenses were described on a one-page attachment that contained no information other than a description of line items and dollar amounts for each line item for the line item depreciation there is no indication of what assets were being depreciated their adjusted bases or the method for depreciation generally the partnership return appears to have been formatted in such a way as to frustrate attempts to verify its accuracy it followed the same format as prior years’ returns for conrad associates despite the filing of all these partnership returns for conrad associates there is no evidence in the record that conrad associates actually existed there is one unsigned partnership_agreement that gilliam produced from his files but there is no indication that this is anything other than window dressing there are deeds and other documents in the record all of which show that the owners of various properties were dennis maren jason and their trusts--not conrad associates and there is no evidence of any other business’ being conducted in conrad associates’ name thus it is perhaps no surprise that maren does not dispute on brief the irs’s contention that all of the deductions on the partnership return were fictitious nor does she argue that the net-operating-loss-carryover deduction is genuine therefore she has waived any contest regarding the merits of the deductions see rule 117_tc_117 n we conclude that the deductions on the partnership return are fictitious and that the net-operating-loss-carryover deduction is improper we sustain the deficiency penalty maren contends that she is not liable for the sec_6662 penalty which is a penalty on an underpayment_of_tax attributable to any of the causes listed in sec_6662 the irs bears the burden of producing evidence that the penalty is attributable to any of those causes sec_7491 in the notice_of_deficiency the irs determined that there was an underpayment on the joint_return that was attributable to both negligence a cause listed in sec_6662 and a substantial_understatement_of_income_tax a cause listed in sec_6662 the understatement for the year dollar_figure is greater than dollar_figure it is also greater than of the tax required to be shown on the return dollar_figure dollar_figure therefore it is substantial see sec_6662 the irs has satisfied its burden however the penalty does not apply to the portion of an underpayment for which the taxpayer has reasonable_cause and for which the taxpayer acted in good_faith sec_6664 the taxpayer has the burden of proving that this exception applies sec_7491 116_tc_438 maren contends that the exception applies because she relied on jason and gilliam to conclude that the return was proper reasonable_cause and good_faith are determined on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess the proper tax_liability id taxpayers can demonstrate reasonable_cause and good_faith if they reasonably relied on professional advice that the tax_return was correct id para c this is not such a case maren had already signed three returns for tax years and which used gilliam’s method of claiming fictitious deductions from partnership returns returns she also signed although she did not admit at trial that she knew that the deductions on the return or any of the prior years were fictitious we find that maren was aware of their fictitious nature by the filing_date of the return the deductions were so large that they offset a significant fraction of the morgan stanley wage income earned by maren’s husbands dennis in and and jason in the deductions also produced large income-tax refunds although maren’s financial affairs were partially controlled by dennis and then by jason she understood financial affairs and she showed interest in them under our view of the facts maren never received real advice from jason who was not a tax professional anyway or gilliam that the tax_return was correct she knew the return was incorrect maren has failed to prove that there was reasonable_cause or good_faith with respect to the underpayment maren’s claim for relief from joint_and_several_liability maren seeks all three types of relief from joint_and_several_liability under sec_6015 ie relief under sec_6015 c and f respectively she has the burden_of_proof in these matters see rule a sec_6015 affords relief from a liability attributable to an understatement on a joint_return one requirement of sec_6015 relief is that the understatement be attributable to an erroneous item of the nonrequesting spouse sec_6015 both erroneous items on the joint_return are attributable to maren jason had nothing to do with the net-operating-loss carryover which was the carryover of an amount reported on maren’s return and maren knew the deductions claimed on the partnership return which were reflected in the loss reported on the joint_return were fictitious another requirement of sec_6015 relief is that the requesting spouse must not know or have reason to know of the understatement sec_6015 maren actually knew that the deductions claimed on the joint_return were fictitious another requirement of sec_6015 relief is that it must be inequitable to hold the spouse requesting relief liable for the deficiency attributable to the understatement sec_6015 considering the facts and circumstances of this case see id it is not inequitable to hold maren liable for the deficiency we discuss four factors in particular maren knew from experience that the returns prepared by gilliam reported fictitious business-expense deductions maren benefited from the understatement although maren observes that the dollar_figure refund resulting from the understated return was deposited into jason’s bank account this does not mean that jason exclusively benefited from the understatement bank records show that shortly after the deposit of the refund into jason’s bank account some money was transferred from his account to a bank account to which maren had access other money from jason’s account was used to pay the couple’s household bills maren argues that jason took money out of her accounts without her permission factually this argument is supported by the record but there is no evidence that jason absconded with the money he and maren shared a high standard of living the money went to fund this lifestyle jason’s duplicity does not justify relieving maren of her liability for the deficiency maren is not current on her federal- income-tax return filings she failed to file her returns for the and years as of the trial she had not filed a return for maren did not prove that she would suffer economic hardship if she were not relieved of joint and several_liability she testified that she earned only a couple thousand dollars a month from her current business of giving art lessons to children but she did not substantiate this testimony with any current tax returns or other documents furthermore the record shows that she has some assets weighing all the facts and circumstances we hold that it is not inequitable for her to be jointly liable sec_6015 affords relief from joint_and_several_liability for a spouse who is divorced from the spouse with whom he or she filed the joint_return the requesting spouse is liable only for the portion of the liability proven to be properly allocable to him or her sec_6015 and maren has not demonstrated that the deficiency is not allocable to her the fictitious deductions on the partnership return were part of a scheme attributable to both maren and jason the net-operating-loss-carryover deduction claimed on the return relates to a loss reported on maren’s return furthermore relief is not available with respect to a portion of a deficiency where the irs proves that the requesting spouse had actual knowledge of the item giving rise to the deficiency sec_6015 sec_1_6015-3 income_tax regs maren must have known that the partnership returns prepared by gilliam were fictitious sec_6015 provides that under procedures prescribed by the treasury secretary if taking into account all of the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency the secretary may relieve the individual of the liability the irs’s guidelines for determining whether to grant sec_6015 relief are found in revproc_2013_34 2013_43_irb_397 modifying and superseding revproc_2003_61 2003_2_cb_296 if certain threshold conditions are met then the irs will relieve the requesting spouse of liability if either three additional conditions for so- called streamlined relief are met or relief is justified upon consideration of multiple equitable factors maren’s claim for relief fails one of the irs’s threshold conditions because she knowingly participated in the filing of a fraudulent joint_return see revproc_2013_34 sec_4 i r b pincite the partnership return which consisted entirely of fictitious deductions was fraudulent and maren must have known from experience that it was false when she signed it furthermore maren would not be entitled to streamlined relief because she will not suffer economic hardship if relief is refused and she knew that there was an understatement on the return see id sec_4 i r b pincite furthermore maren would not be entitled to relief after consideration of multiple equitable factors the same factors that we discussed in the context of sec_6015 relief are also the equitable factors considered by the irs in revproc_2013_34 supra see supra part sec_1_6015-2 income_tax regs to reflect the foregoing decision will be entered for respondent
